Citation Nr: 9909769	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal form a July 1996 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which effected a July 1996 Board 
decision granting service connection for PTSD.  In its July 
1996 rating decision, the RO assigned a 50 percent disability 
rating.  In November 1998, he testified before the 
undersigned member of the Board by means of a video-
conference hearing.


FINDINGS OF FACT

1.  Prior to November 13, 1996, the veteran's PTSD resulted 
in no more than considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people and no more than considerable industrial 
impairment; the veteran's PTSD resulted in no more than 
occupational and social impairment with reduced reliability 
and productivity. 

2.  From November 13, 1996, the disability picture caused by 
the veteran's PTSD more closely approximates demonstrable 
inability to retain employment.


CONCLUSIONS OF LAW

1.  For the period prior to November 13, 1996, the schedular 
criteria for an evaluation in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.7, Diagnostic Codes 9411 (1996) and 9411 
(effective November 7, 1996).

2.  From November 13, 1996, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7, Diagnostic Codes 9411 (1996) 
and 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings were warranted.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan 20, 1999).  After 
reviewing the record which includes extensive private and VA 
medical evidence, the Board believes that an equitable review 
can be conducted and that no further action is necessary to 
meet the duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  The Board notes that, by 
regulatory amendment effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth at 61 
Fed. Reg. 52695-52702 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Where the law or regulations change while a claim is 
pending, the version more favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The new criteria 
for rating PTSD must therefore be considered.  However, this 
change in the regulations does not apply to any date prior to 
November 7, 1996.  Rhodan v. West, 12 Vet. App. 55 (1998).

Under Diagnostic Code 9411 in effect prior to November 7, 
1996, a rating of 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

Under the version of Diagnostic Code 9411 effective November 
7, 1996, a 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name. 

Following a careful review of the record, the Board finds 
that an evaluation in excess of 50 percent is not warranted 
for the period from March 1992 until a November 13, 1996 VA 
examination.  During this period, the veteran's disability 
picture more closely approximated considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and considerable industrial 
impairment, than it approximated severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people or severe impairment in the ability 
to obtain or retain employment.  The veteran was living with 
his wife and children, and his supportive family was 
described as a strength and resource in private treatment 
records from October 1992.  In addition, during this period 
there was no evidence of psychosis and the veteran maintained 
an interest in hobbies.  He also denied any homicidal or 
suicidal ideation, other than the attempt in 1991 that 
predates the time period covered by this case.  

The exact nature of the veteran's psychiatric disability was 
in dispute during this period, but it was not described as 
severe.  Instead it was described as mild to moderate in the 
May 1993 VA examination report, while the Social Security 
medical records from January and February 1995 noted no more 
than moderate impairment or limitation.  During the period 
from March 1992 to November 1996, the veteran's Global 
Assessment of Functioning score was once as high as 60 
(October 1994) but on three other occasions it was 50.  GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 41-50 score denotes "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning."  
Id.  A 51-60 score indicates "moderate symptoms . . . OR 
moderate difficulty in social, occupational or school 
functioning."  Id.  

While the veteran's GAF scores on at least three occasions 
denote serious impairment, the board notes initially that GAF 
expresses impairment due the totality of factors affecting 
the individual, not just the service-connected disability.  
Thus the VA examiners who conducted the November 1993 
examination noted that the veteran's "history of alcoholism 
and apparently only moderately supervised use of brain 
targeting in drugs . . . adds another more immediate and 
convincing etiology of [the veteran's] current withdraw [sic] 
from society and from work (while retaining family 
functioning)."  In addition, the January 1995 Michigan 
Disability Determination Service's examination report 
contained a GAF of 50, which is contradicted by the 
examiner's determination that the veteran's psychiatric 
disability, diagnosed as major depression, was moderate in 
degree, and that the veteran "tended to exaggerate 
symptomatology."  

Because of these factors, the Board finds that, despite the 
three GAF scores during the period from March 1992 to 
November 13, 1996 denoting "serious symptoms," the 
preponderance of the evidence indicates that the veteran's 
PTSD during this period more closely approximated 
considerable impairment under the old rating criteria.  
Moreover, the evidence does not show that a higher rating 
under the new criteria is warranted for any portion of this 
period as the totality of the evidence does not show more 
than occupational and social impairment with reduced 
reliability and productivity due to the veteran's PTSD.  
Under these revised criteria, an evaluation in excess of 50 
percent is not warranted for PTSD as the veteran does not 
exhibit such symptoms as circumstantial, circumlocutory or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, or impairment of long term 
memory, judgment, or abstract thinking.  Accordingly, an 
evaluation in excess of 50 percent is not warranted for PTSD 
prior to November 13, 1996.  

However, the Board further finds that under the criteria in 
effect prior to the regulatory changes, a higher evaluation 
is warranted effective from November 13, 1996.  On this date, 
the veteran underwent VA examination which revealed that the 
veteran's industrial adaptability was poor.  Further, 
correspondence from Dr. Tripi, dated in February 1997, noted 
that although the veteran had both emotional and physical 
problems, his PTSD symptoms were the most significant factors 
keeping him out of competitive employment.

Additional treatment records from February 1997 indicated 
"severe PTSD symptoms commensurate with severe social-
occupational dysfunction and unemployability."  The veteran 
was subsequently hospitalized on three more occasions due to 
PTSD, and he was assessed GAF scores ranging from a low of 38 
to a high of 45.  VA examination in March 1998 also reported 
a GAF score of 45.  A GAF of 31-40 denotes "some impairment 
in reality testing or communication . . . OR major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood." DSM IV.  A 41-50 score denotes 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning."  Id.  Finally, the 
March 1998 Specialized Inpatient PTSD Unit Trauma History 
report indicated that PTSD was severe.  

In view of the three hospitalizations, the diagnoses of 
severe PTSD, the GAF scores denoting either major or severe 
impairment, and the medical opinion that the veteran is 
unemployable due to PTSD, the Board finds that from November 
13, 1996, the veteran's disability picture more closely 
approximates demonstrable inability to obtain or retain 
employment.  Accordingly, a 100 percent evaluation is 
warranted for the period from November 13, 1996.  38 C.F.R. 
§ 4.7.

In reaching the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit a more 
favorable determination than set forth herein.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period prior to November 13, 1996, is not warranted.  
To this extent, the appeal is denied.

Entitlement to an evaluation of 100 percent for PTSD for the 
period from November 13, 1996, is warranted.  To this extent, 
the appeal is granted. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

